DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species 4 in the reply filed on 8/26/2022 is acknowledged. 
In response to Applicant’s argument that species 4 includes all the features of species 1 and because claim 13 is dependent on claim 4, the Examiner respectfully disagrees. It is clear that claim 13 should not depend on claim 4. Claim 4 recites that the platform is configured in unloading and loading areas. This has nothing to do with the limitations of claim 13. Claim 13 recites that the platform is configured in a river and that the river is split up into sections. Claims 5-7 and 10-11 also recite that the platform is configured in other areas that are not a river and therefore should not be included in species 4. 
In response to Applicant’s arguments regarding claims 2 and 3. The Examiner agrees that claims 2 and 3 should be included in species 4. Therefore, the restriction has been modified to include claims 1-3 and 12-13 into species 4. 
In response to Applicant’s argument that the restriction does not suggest species 1-4 lack unity of invention, the Examiner respectfully disagrees. The species do not share the same or corresponding technical feature. For example, species 1 requires the platform to be configured in numerous locations that would not require technical features of species 2-4. Species 2 requires a stopper, ramp, and hinge that are not in other species. Species 3 requires a single vertical gear rack without the criss-cross arms of other species. Species 4 requires a river split into sections and gates that are not in other species. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species 1-3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/2022.

Drawings
The drawings are objected to because Figs. 5a-5d are unclear due to inconsistent lines. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, and 12-13 are objected to because of the following informalities: 
Regarding claims 1 and 13, the use of Figures in parenthesis is not used in US practice. 
Regarding claim 3, claim 3 recites “a static load” in line 4 even though “the static load” was already recited in claim 1.
Regarding claim 3, claim 3 recites the limitation “the scissor arms”, “the wheels”, “the gear racks”, and “the gear”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggest changing the dependency of claim 3 from claim 1 to claim 2. 
Regarding claim 12, claim 12 recites the limitation “the river bed” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the static load" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the static load is the same or different than the load recited in line 2. The recitation of a static load is also indefinite due to the election of species 4. Species 4 recites that the load is water from a river. Water is not considered a “static” load. 
Regarding claim 13, claim 13 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 13, claim 13 depends on claim 4. However, claim 4 contradicts the embodiment of claim 13. The Examiner suggests amending the dependency of claim 13 from claim 4 to claim 12. 
Regarding claim 13, claim 13 recites the limitation “the first section”, “the second section”, “the first river channel”, “the second river channel”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "and so on and so forth" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and so on and so forth"), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130127176 A1 to Alqanee.
Regarding claim 1, Alqanee discloses a system comprising:
a platform configured to support a load (Fig. 1: on 100), the platform comprising a lower, static section (9) that is connected to an upper section (99) capable of moving in the upward and downward directions [0026], wherein compression of the platform that is caused by the static load on it generates motive power [0026]; 
a generator operatively connected to the platform and configured to convert at least a portion of the motive power into electric energy [0026]; 
an automatic transmission box configured to translate the at least a portion of the motive power to the generator [0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130127176 A1 to Alqanee in view of US 2346643 A to Barnett.
Regarding claim 2, Alqanee discloses a system as described above including the upper (Fig. 1: 99) and lower (9) sections of the platform are connected via folding supports in a criss-cross pattern (scissor arms) (4a and 4b) and wheels (7).
However, it fails to disclose two gear racks and a gear through which a shaft rotates upon compression of the platform only and not upon its expansion.
Barnett teaches two gear racks (Fig. 4: top and bottom 30) and a gear (Fig. 3: 41) through which a shaft (40) rotates upon compression of the platform only and not upon its expansion (arrow direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a gear rack connected to the wheel of the folding support as disclosed by Barnett to the wheel disclosed by Alqanee.
One would have been motivated to do so to generate additional energy using the folding supports. 
Regarding claim 3, the combination of Alqanee and Barnett discloses a static load (Alqanee, Fig. 1: on 100) on the platform compresses it thereby extending the scissor arms (4a and 4b) by moving the wheels (5) on their tracks and pushing the gear racks horizontality (Barnett, Fig. 3: 30), which subsequently causes the rotation of the gear (41) and its shaft (40) generating motive power.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130127176 A1 to Alqanee in view of JP 2016003595 A to Hiroto (please refer to English translation for citations below). 
Regarding claims 12 and 13, Alqanee discloses a system as described above.
However, it fails to disclose the limitations from claims 12 and 13. 
Hiroto teaches:
the load is a river (Fig. 1: 5) that is sectioned longitudinally into two sections (2) or more and a platform (3) is configured on each section on the river bed.
the first section (2) has an open gate (4), is water filled and its platform is compressed while the second section has a closed gate, is empty and its platform is in the expanded position (page 4, lines 2-25). Then, the first river channel in the first section is closed and its platform goes to the upward position and the second river channel in the second section opens so that its platform is compressed by the incoming water and so on and so forth (page 4, lines 2-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the river sections as disclosed by Hiroto to the system disclosed by Alqanee.
One would have been motivated to do so to use fluid flow in order to generate power. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832